Title: Notes on Debates, 2 December 1782
From: Harrison, Benjamin
To: Virginia Delegates


Monday Decr. 2d.
The Secy of foreign affairs resigned his office assigning as a reason, the increase of business in his Office of Chancellor of N. Y. whereby it was become impossible for him to execute the duties of both; informing Congress at the same time as a rule for providing for his successor, that his expenses exceeded his salary upwards of 3000 Dollrs per annum. The letter of resignation was committed to Mr. McKean, Mr. Osgood &—
